TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00373-CV


In re Aaron Burns and Samia Yusuf Burns




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



O R D E R


	Aaron Burns and Samia Yusuf Burns move this Court to issue an injunction to protect
our jurisdiction over their appeal from the trial court order authorizing the foreclosure sale of their
property scheduled for 10:00 a.m. Tuesday, July 1, 2003.
	The application for an injunction to protect our jurisdiction arises out of a default
judgment in foreclosing a lien on property described as "Grand Mesa at Crystal Falls, Block E, Lot
8, Acres 1.39, and more commonly known as 2007 Palos Verdes, Leander, Texas."  Aaron and
Samia Yusuf Burns filed a "Notice of Restricted Appeal" on Friday, June 27, 2003. (1)  Accordingly,
an injunction is appropriate to protect our jurisdiction because it appears that an appeal over which
this Court has jurisdiction has been perfected and that the subject matter of the appeal needs to be
preserved.  See Tex. Gov't Code Ann. § 22.221(a); Lamar Builders, Inc. v. Guardian Sav. & Loan
Ass'n, 786 S.W.2d 789, 790 (Tex. App.--Houston [1st Dist.] 1990, no writ); Pendleton Green
Assocs. v. Anchor Sav. Bank, 520 S.W.2d 579, 582 (Tex. App.--Corpus Christi 1975, no writ). 
Accordingly, we grant Aaron and Samia Yusuf Burns' request for an injunction to protect this
Court's jurisdiction by enjoining the foreclosure sale from occurring pending our resolution of the
underlying appeal.
	Because this proceeding was received in our office at its opening on Monday, June
30, 2003, we will allow any involved party until July 10, 2003, to tender any response arguing that
this injunction to protect our jurisdiction was improvidently granted and should be dissolved or
modified.  Nothing in this order should be construed as an expression of opinion by this Court on
the merits of the underlying appeal.
	It is so ordered June 30, 2003.


  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Puryear
1.        The underlying trial court cause is number 02-691-C368, Texas Exterior Wall Systems, Inc. v.
Aaron Burns, d/b/a Stallion Development Custom Home Builders and Samia Yusuf, filed in the 368th
District Court of Williamson County.  The notice of appeal is docketed as our cause number 03-03-370-CV.